Per cur.

Then the fact must necessarily be ascertained by affidavits, to be laid before us.
Shippen, C. J.
added. It is justly taken for granted by the counsel in this court, that we possess the power of examining the proceedings of justices of the peace, in cases where the demand is under 40s., though the law does not give the party an appeal to the Court of Common Pleas. This point was solemnly determined by Kinzey, Chief Just, .many years ago, on a suit brought by Samuel Hasell, treasurer of the city corporation, on a bye law for measuring grain. The jurisdiction of superior courts, is only abridged by the *express negative* words of a statute. To prevent gross injustice in a variety of [*480 instances, the power of reviewing the acts of inferior tribunals must necessarily be exercised by the Supreme Court.

 B. R. is not ousted of its jurisdiction but by express words, as where a statute says, such a matter shall finally be determined by the Quarter Sessions only, and that no other court shall intermeddle, certiorari lies notwithstanding these negative words. 2 Burr. 1042. 1 Bl. Rep. 231. T. Jon. 53. Sav. 134.